DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tristan Anne Fuierer, on June 17, 2022.

Amend claims 1 and 14, as shown below.
Rejoin withdrawn claims 14-16, 18, 22, 32, 36, 37, 40, and 41.

1.  	(Currently Amended) A method of treating cancer, where the cancer is a cancer comprising cancer stem cells which comprises contacting said cancer stem cells with 

    PNG
    media_image1.png
    164
    219
    media_image1.png
    Greyscale

wherein
N1-N1-N1 represents an N,N,N-tridentate aza-aromatic ligand; 
N2-N2 represents an N,N-bidentate aza-aromatic ligand;
X is OH2; 
Y- is a monovalent anion; and
n is 1 or 2,
wherein the method increases c-MYC protein expression, 
wherein the therapeutically effective amount is effective to reduce tumorigenicity in cancer stem cells without being cytotoxic to differentiated cancer cells.  

14.		(Currently Amended) A method of treating cancer, where the cancer is a cancer comprising cancer stem cells, which comprises contacting said cancer stem cells with 
a ruthenium complex of formula (I), as defined in claim 1, and 
an ABCG2 substrate or an anti-tumor drug,
wherein the method increases c-MYC protein expression[[.]], and 
wherein the therapeutically effective amount is effective to reduce tumorigenicity in cancer stem cells without being cytotoxic to differentiated cancer cells.

The following is an examiner’s statement of reasons for allowance:
The instant claims are limited to contacting cancer stem cells with an amount effective to reduce tumorigenicity of cancer stem cells without being cytotoxic to differentiated cancer cells.  Applicant has discovered that a compound that is known to be cytotoxic, but which is not known to readily enter those cells, will have a tumorigenic effect on cancer stem cells when those cells are contacted at a specific concentration.  Further, the effective amount claimed is not cytotoxic to differentiated cancer cells.  Prior to Applicant’s discovery, there is no motivation to use a sub-cytotoxic dosage.  As such, the examiner cannot maintain the rejection of record, in view of these amendments.
Claims 1, 2, 4, 6, 7, 10, 12-16, 18, 22, 32-41 are allowed.
Claims 3, 5, 8, 9, 11, 17, 19-21, and 23-31 are cancelled. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628